
	

114 HR 3005 IH: Julia Carson Responsible Fatherhood and Healthy Families Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3005
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Danny K. Davis of Illinois (for himself and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title IV of the Social Security Act to ensure funding for grants to promote responsible
			 fatherhood and strengthen low-income families, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Julia Carson Responsible Fatherhood and Healthy Families Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Promoting Responsible Fatherhood and Strengthening Low-Income Families
					Sec. 101. State assessments of barriers to employment and financial support of children.
					Sec. 102. Grants to States to conduct demonstration projects to promote economic opportunity for
			 low-income parents.
					Sec. 103. Healthy marriage promotion and responsible fatherhood programs.
					Sec. 104. TANF work participation improvements.
					Sec. 105. Ban on recovery of Medicaid costs for births.
					Sec. 106. Improved collection and distribution of child support.
					Sec. 107. Collection of child support under the supplemental nutrition assistance program.
					Sec. 108. Grants supporting healthy family partnerships for domestic violence intervention and
			 preventions.
					Sec. 109. Procedures to address domestic violence.
					Sec. 110. TANF Employment Fund.
					Sec. 111. Sense of Congress.
					Title II—Revenue provision
					Sec. 201. Increase in credit percentage under earned income tax credit for eligible individuals
			 with no qualifying children.
				
 2.FindingsCongress makes the following findings: (1)Fathers play a significant and underappreciated role in the development of their children, with research demonstrating that a supportive and involved father strengthens a child’s emotional, physical, intellectual, and behavioral development. Children with positive relationships with fathers, even if they do not live in the same household, have stronger mental health, economic success, and academic achievement with lower rates of youth delinquency, school dropout, and teen pregnancy.
 (2)Economic stability also leads to positive outcomes for children, including stronger emotional well-being, physical health, and academic success.
 (3)Family patterns in the United States have resulted in fewer children living with their fathers. The March 2015 Child Trends report on family structure shows the proportion of all children who have not attained the age of 18 living with both parents has decreased over the last 54 years, from 87.7 percent in 1960 to 64.4 percent in 2014, with 24 percent of children who have not attained the age of 18 living with their mother only and 4 percent of children who have not attained the age of 18 living with their father only.
 (4)A 2011 United States Census analysis of children’s living arrangements and characteristics showed that a child in a father-absent home is almost 4 times more likely to live in poverty than a child in a married-couple family.
 (5)Father engagement does not depend on living in the same house as the child, with many non-residential fathers being actively involved with their children and supportive of their children’s mothers. However, low-income fathers experience multiple challenges to contributing financially and emotionally to their children due to limited education and job skills, unstable employment opportunities, child support enforcement policies, incarceration, and strained relationships with the children’s mothers. Multiple approaches are needed to address these barriers to create opportunities for fathers to sustain their engagement and closeness with their children and families.
 (6)Federal programs should encourage responsible fatherhood and healthy families by increasing the upward economic mobility of custodial and noncustodial parents so that they can actively participate in financial support and child-rearing as well as maintain positive, healthy, and nonviolent relationships with their children and co-parents, including improving compliance with child support obligations and cooperative parenting.
			IPromoting Responsible Fatherhood and Strengthening Low-Income Families
			101.State assessments of barriers to employment and financial support of children
 (a)State assessments and reportsAs a condition of the continued approval of a State plan under part D of title IV of the Social Security Act, each State with such an approved plan, acting through the appropriate State agencies, shall assess the State policies with respect to the issues described in subsection (b) and submit a report to the Secretary of Health and Human Services on the results of the assessment not later than October 1, 2016.
 (b)Issues describedThe issues described in this subsection are the following: (1)The process of setting and modifying child support obligations, particularly with respect to low-income parents, including—
 (A)the role and criteria for using imputed income in determining child support obligations; (B)the process of modifying obligations;
 (C)the consideration of income and employment status, including efforts to identify unreported income; (D)the consideration of incarceration;
 (E)the consideration of disability; (F)the treatment of arrearages, including interest charged, and laws or procedures that interfere with forgiveness, adjustment, waiver, or compromise of arrears owed to the State by low-income noncustodial parents who lack sufficient assets or physical ability to pay such arrearages;
 (G)the procedures related to retroactive support; and (H)State pass-through and disregard policies for recipients of means-tested public benefits.
 (2)The effect of State criminal laws and law enforcement practices on the employment acquisition, retention, and advancement prospects of an individual following arrest, conviction, or incarceration, including—
 (A)any efforts, including counseling or employment support, to assist ex-prisoners with reentry to a community and successful reunification with their families; and
 (B)an assessment of any efforts to seal or expunge arrest and conviction records and any efforts to grant certificates or other acknowledgments of rehabilitation to ex-prisoners, and to examine State occupational licensing and certification procedures.
 (3)An assessment of the effect of debt on employment retention, including child support and non-child support debts imposed to recover costs related to welfare and criminal justice.
 (4)An assessment of State practices related to providing prisoners and ex-prisoners with valid identification documents upon release from prison.
 (5)Identification of any other barriers to healthy family formation or sustainable economic opportunity for custodial and noncustodial parents that are created or exacerbated by Federal or State laws, policies, or procedures, including an examination of the rules of Federal and State means-tested programs, the operation of the State workforce system, the availability of financial education services, and the availability of domestic violence services and child support procedures to help victims of domestic violence stay safe and obtain the child support they are owed.
					(c)Grants to states for commissions on state law improvements in the best interest of children and
 familiesThe Secretary of Health and Human Services shall award grants to States to establish or support commissions to review the State assessment conducted in accordance with subsection (a) and to make recommendations on ways to improve State law in the best interest of children and families.
 (d)AppropriationsOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services for each of fiscal years 2016 through 2020, $3,000,000, to remain available until expended, for the purpose of making—
 (1)payments to States to offset all or a portion of the costs of conducting the State assessments and reports required under subsection (a); and
 (2)grants to States under subsection (c). 102.Grants to States to conduct demonstration projects to promote economic opportunity for low-income parents (a)Court-Supervised or IV–D Agency-Supervised Employment Programs for Noncustodial Parents (1)In generalTo assist States in implementing section 466(a)(15) of the Social Security Act, the Secretary of Health and Human Services shall award grants to States to conduct demonstration projects to establish, in coordination with counties and other local or tribal governments, court-supervised or IV–D agency-supervised employment programs for noncustodial parents who have barriers to employment and a history of nonpayment of child support obligations, as determined by a court or the IV–D agency, and who are determined by the court or agency to be in need of employment services or placement in order to pay child support obligations. A noncustodial parent described in the preceding sentence who is an ex-offender shall be eligible to participate in a program established under this subsection.
					(2)Requirements
 (A)Option to participate prior to contempt findingA State shall not be eligible to receive a grant under this subsection unless any program established with funds made available under the grant provides a noncustodial parent described in paragraph (1) with an option to participate in the program prior to the court or agency entering a finding that the noncustodial parent is in contempt for failure to pay a child support obligation and, potentially subject to criminal penalties.
 (B)Program goalsAn employment program established with funds made available under a grant awarded under this subsection shall be designed to do the following:
 (i)To assist a noncustodial parent described in paragraph (1) obtain and maintain unsubsidized employment.
 (ii)To increase the amount of financial support received by children. (iii)To help a noncustodial parent described in paragraph (1) improve relationships with their children and their children's custodial parent.
 (C)6 months of continuous, timely paymentsAn employment program established with funds made available under this subsection shall not permit a noncustodial parent placed in the program to graduate from the program and avoid penalties for failure to pay a child support obligation until the noncustodial parent completes at least 6 months of continuous, timely payment of the parent’s child support obligations.
						(D)Use of funds
 (i)Services provided under an employment program established with funds made available under this subsection must include the following:
 (I)Job placement, including job development and supervised job search as necessary. (II)Case management, including educational assessment and advising, vocational assessment and career exploration services, and court liaison services.
 (III)Counseling on responsible parenthood. (IV)Referral for support and educational services.
 (V)Employment retention services. (ii)Services provided under an employment program established with funds made available under this subsection may include the following:
 (I)Remedial education services or educational referral. (II)Support funds for services such as transportation, child care, or short-term training.
 (III)Transitional jobs programs. (IV)Public-private career pathway partnerships established in accordance with subsection (b)(2).
 (V)Occupational skill training, including college credit programs. (VI)Curricula development.
 (E)AdministrationA State that receives a grant under this subsection may contract with a public or private nonprofit organization, including a faith-based or community-based organization, to administer (in conjunction with the court of jurisdiction or the IV–D agency) the court-supervised or IV–D agency-supervised employment program.
						(b)Matching requirement
 (1)In generalThe Secretary of Health and Human Services may not award a grant to a State under this section unless the State agrees that, with respect to the costs to be incurred by the State in conducting a demonstration project with funds provided under the grant, the State will provide to carry out the project non-Federal contributions valued at 10 percent of the amount of Federal funds paid to the State under such grant.
 (2)Non-Federal contributionsIn this subsection, the term non-Federal contributions includes contributions by the State and by public and private entities that may be in cash or in kind, but does not include any amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, or any amount expended by a State before October 1, 2015.
					(c)Worker protections and labor standards
					(1)Rate of pay; benefits and working conditions
 (A)In generalAn employer of a participant in a program or activity funded under this section shall pay the participant at the rate paid to an employee of the employer who is not a participant in the program or activity and who performs comparable work at the worksite, including periodic increases where appropriate. If no other employee of the employer performs comparable work at the worksite, the employer shall pay the participant not less than the applicable Federal or State minimum wage, whichever is higher.
 (B)Benefits and conditionsA State receiving a grant under this section shall ensure that an individual employed through participation in a program or activity funded by the grant is provided with benefits and working conditions at the same level and to the same extent as the benefits and conditions are provided to other employees of the employer of the individual who have worked a similar length of time and perform the same work.
						(2)Nonduplication
 (A)In generalA State receiving a grant under this section shall ensure that the grant funds are used only for a program or activity that does not duplicate, and is in addition to, a program or activity otherwise available in the locality of the program or activity.
 (B)Private, nonprofit entityA State receiving a grant under this section shall ensure that the grant funds are not provided to a private nonprofit entity to conduct a program or activity that is the same as or substantially equivalent to a program or activity provided by a State or local government agency in the area in which the entity is located, unless the requirements of paragraph (3) are met.
						(3)Nondisplacement
 (A)In generalAn employer shall not displace an employee or position (including partial displacement such as reduction in hours, wages, or employment benefits) or impair contracts for services or collective bargaining agreements, as a result of the use by the employer of a participant in a program or activity funded under this section, and no participant in the program or activity shall be assigned to fill any established unfilled position vacancy.
 (B)Job opportunitiesA job opportunity shall not be created under this paragraph that will infringe on the promotional opportunity of an employed individual.
						(C)Limitation on services
 (i)Supplantation of hiringA participant in a program or activity funded under this section shall not perform any service or duty, or engage in any activity, that will supplant the hiring of an employee that is not a participant in the program or activity.
 (ii)Duties formerly performed by another employeeA participant in a program or activity funded under this section shall not perform any service or duty, or engage in any activity, that is a service, duty, or activity that had been performed by or was assigned to any employee who—
 (I)resigned or was discharged less than 3 months before the date on which the participant performs the service or duty or engages in the activity;
 (II)is subject to a reduction in force; (III)has recall rights pursuant to a collective bargaining agreement or applicable personnel procedures;
 (IV)is on leave (such as terminal, temporary, vacation, emergency, or sick leave); (V)is on strike; or
 (VI)is being locked out. (D)Concurrence of local labor organizationA State conducting a demonstration project funded under this section shall ensure that no participant in a program or activity of the project is placed with an employer until the entity conducting the program or activity has obtained the written concurrence of any local labor organization representing employees who are engaged in the same or substantially similar work as that proposed to be carried out for the employer with whom a participant is to be placed under the program or activity.
 (4)No effect on union organizingA State conducting a demonstration project funded under this section shall provide the Secretary of Health and Human Services with assurance certified by both the State and the entity conducting a program or activity funded under this section that none of the funds shall be used to assist or deter union organizing.
					(5)Accountability
 (A)In generalA State receiving a grant under this section shall not use the grant funds to subsidize training or employment with an employer that has a demonstrable record of noncompliance with Federal labor, civil rights, workplace safety, or related laws.
 (B)Certified satisfactory recordEmployers who receive training or wage subsidies under programs or activities funded under this section shall have a satisfactory record in labor relations and employment practices, as certified by the Secretary of Labor.
 (C)Application of worker protection lawsA participant in a program or activity funded under this section shall be considered to be an employee of any employer that the participant is placed with for all purposes under Federal and State law, including laws relating to health and safety, civil rights, and worker’s compensation.
 (D)Other job quality standardsEmployers who receive training or wage subsidies under programs or activities funded under this section shall meet all applicable State or local job or employer quality standards regarding such issues as wages, benefits, advancement opportunities, and turnover rates established for programs funded under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
 (6)Grievance procedureAn entity conducting a program or activity funded under this section shall establish and maintain a procedure for the filing and adjudication of grievances by employees of worksite employers who are not participants in the program, or such employees’ representatives, or by participants in such a program or activity alleging a violation of a provision of this subsection, that is similar to the grievance procedure established by a State for purposes of section 407(f)(3) of the Social Security Act.
 (7)Nonpreemption of state lawThe provisions of this subsection shall not be construed to preempt any provision of State law that affords greater protections to employees or participants than are afforded by this subsection.
 (8)Treatment of amounts paid to participantsAmounts paid to a participant in a program or activity funded under this section shall be— (A)considered earned income for purpose of determining the participant's eligibility for the child tax credit established under section 24 of the Internal Revenue Code of 1986, the earned income tax credit established under section 32 of such Code, and any other tax benefit under such Code the eligibility for which is based on earned income; and
 (B)disregarded for purposes of determining the participant's, the participant's family's, or the participant's household's eligibility for, or amount of, assistance or benefits provided under any means-tested program funded in whole or in part with Federal funds.
						(d)Application
 (1)In generalA State desiring to receive a grant to conduct a demonstration project under this section shall submit an application to the Secretary of Health and Human Services, at such time and in such manner as the Secretary may require, which shall include—
 (A)evidence of an agreement between the State and 1 or more counties to establish an employment program that meets the requirements of subsection (a);
 (B)the number of potential noncustodial parents to be served by the program; (C)the purposes specific to that State’s program;
 (D)the median income of potential individuals to be served by the program; and (E)such additional information or assurances as the Secretary may require.
 (2)Compliance with worker protections and labor standardsThe application shall include an assurance that the State and any entity, in conducting a program or activity under the project, shall comply with the worker protections and labor standards established in accordance with such protections under subsection (c).
 (3)NondiscriminationThe application shall include an assurance that the State and any entity, in conducting a program or activity under the demonstration project, shall comply with section 188(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2938(a)(2)) to the same extent that such section would apply to the entity if the program or activity was considered to be funded or otherwise financially assisted under that Act.
 (4)Assurance grant will supplement, not supplant, other State fundingThe application shall include an assurance from the chief executive officer of the State that funds made available under the grant will supplement, and not supplant, other funds used by the State to establish or support employment placements for low-income parents.
 (5)Applications by Indian tribes or tribal organizationsThe Secretary of Health and Human Services may exempt an Indian tribe or tribal organization from any requirement of this section that the Secretary determines would be inappropriate to apply to the Indian tribe or tribal organization, taking into account the resources, needs, and other circumstances of the Indian tribe or tribal organization.
					(e)Priorities and requirements for awarding grants
 (1)In generalSubject to paragraphs (2) and (3), the State shall give priority to making a grant under this section to an entity that—
 (A)demonstrates success with respect to meeting the goals of quality job placement, long-term unsubsidized job retention, and, where applicable, increasing child support payments, decreasing unpaid child support arrearages, and increasing the involvement of low-income noncustodial parents with their children through their participation in responsible fatherhood activities, including participation in programs that provide culturally relevant curricula in core subjects including—
 (i)conducting activities with children; (ii)improving communication skills;
 (iii)child support management; (iv)providing financially for the family's security and well-being;
 (v)managing stress and anger; (vi)maintaining physical and mental health;
 (vii)parenting and relationship skills; (viii)child development; and
 (ix)barriers to responsible parenthood, including substance abuse, unemployment, criminal justice system involvement, and inadequate housing; and
 (B)coordinates with, and links individuals as applicable to, other public and private benefits and employment services for low-income adults, including the criminal justice system, programs funded under title IV of the Social Security Act, educational assistance and student aid programs, and job training or employment services, including State employment agencies.
 (2)Performance measuresIn making a grant under this section, the Secretary of Health and Human Services shall ensure that a grantee demonstrates a plan for implementing measures to track their performance with respect to meeting the goals of quality job placement, long-term unsubsidized job retention, and, where applicable, increasing child support payments, decreasing child support arrearages, and increasing the involvement of low-income noncustodial parents with their children.
 (3)Reflective of target populationsIn making a grant under this section, the Secretary of Health and Human Services shall give priority to a State with a proposed demonstration project that is designed to target low-income adults, including custodial and noncustodial parents, and low-income married couples.
 (f)Regulatory and policy flexibilityThe Secretary of Health and Human Services, in coordination with the Secretary of Education and the Attorney General, shall work with grantees under this section to resolve policy barriers that may impede blending of Federal resources to support these demonstration projects.
 (g)EvaluationThe Secretary of Health and Human Services shall provide for an independent and rigorous evaluation of the demonstration projects conducted under this section that includes, to the maximum extent feasible, random assignment or other appropriate statistical techniques, in order to assess the effectiveness of the projects.
 (h)General definitionsIn this section: (1)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, and American Samoa, and includes an Indian tribe or tribal organization.
 (2)IV–D agencyThe term IV–D agency means the State or local agency responsible for administering the State program established pursuant to part D of title IV of the Social Security Act.
 (3)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meaning given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (i)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to carry out this section $15,000,000 for each of fiscal years 2016 through 2020.
				103.Healthy marriage promotion and responsible fatherhood programs
				(a)Voluntary participation
 (1)AssuranceSection 403(a)(2)(A)(ii)(II) of the Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—
 (A)in item (aa), by striking and; (B)in item (bb), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (cc)if the entity is a State or an Indian tribe or tribal organization, to not condition the receipt of assistance under the program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under any other program funded under this title, on enrollment in any such programs or activities; and
 (dd)to permit any participant in a program or activity funded under this paragraph, including an individual whose participation is specified in the individual responsibility plan developed for the individual in accordance with section 408(b), to transfer to another such program or activity upon notification to the entity and the State agency responsible for administering the State program funded under this part..
 (2)ProhibitionSection 408(a) of such Act (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Ban on conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programA State to which a grant is made under section 403 shall not condition the receipt of assistance under the State program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under any other program funded under this title, on participation in a healthy marriage promotion activity (as defined in section 403(a)(2)(A)(iii)) or in an activity promoting responsible fatherhood (as defined in section 403(a)(2)(C)(ii))..
 (3)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Penalty for conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programIf the Secretary determines that a State has violated section 408(a)(13) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
 (b)Activities promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of such Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended— (1)in subclause (I), by striking marriage or sustain marriage and insert healthy relationships and marriages or to sustain healthy relationships or marriages;
 (2)in subclause (II), by inserting educating youth who are not yet parents about the economic, social, and family consequences of early parenting, helping participants in fatherhood programs work with their own children to break the cycle of early parenthood, after child support payments,; and
 (3)in subclause (III), by striking fathers and inserting low-income fathers and other low-income noncustodial parents who are not eligible for assistance under the State program funded under this part.
 (c)ReauthorizationSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended— (1)by striking fiscal year 2012 the 1st place it appears and inserting each of fiscal years 2016 through 2020; and
 (2)by striking fiscal year 2012 the 2nd place it appears and inserting a fiscal year. (d)Effective dateThe amendments made by this section shall take effect on October 1, 2015.
				104.TANF work participation improvements
				(a)Elimination of Separate Work Requirements for 2-Parent Families
 (1)Work participation rateSection 407 of the Social Security Act (42 U.S.C. 607) is amended— (A)in subsection (a)—
 (i)beginning in the heading, by striking Participation Rate Requirements and all that follows through A State in paragraph (1) and inserting Participation Rate Requirements.—A State; and (B)in subsection (b)—
 (i)in paragraph (1)(A), by striking subsection (a)(1) and inserting subsection (a); (ii)by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
 (iii)in paragraph (3) (as so redesignated), by striking paragraphs (1)(B) and (2)(B) and inserting determining monthly participation rates under paragraph (1)(B); and (iv)in paragraph (4) (as so redesignated), by striking rates and inserting rate.
 (2)Minimum weekly hours requirementSection 407(c)(1) of the Social Security Act (42 U.S.C. 607(c)(1)) is amended— (A)by striking General rules and all that follows through For purposes of in subparagraph (A) and inserting General Rules—For purposes of; and
 (B)by striking subparagraph (B). (3)Limitation on penalty impositionIn applying section 409(a)(3) of the Social Security Act for any of fiscal years 2007 through 2015, the Secretary of Health and Human Services shall disregard the requirement imposed by section 407(a)(2) of such Act.
					(b)Elimination of distinction between core and other work activities
 (1)In generalSection 407(c)(1) of such Act (42 U.S.C. 607(c)(1)), as amended by subsection (a)(2) of this section, is further amended by striking not fewer than and all that follows through subsection (d),.
 (2)Conforming amendmentSection 407(c)(2) of such Act (42 U.S.C. 607(c)(2)) is amended by striking subparagraph (C). (c)Elimination of cap on treating vocational educational training as work participationSection 407(c)(2) of such Act (42 U.S.C. 607(c)(2)) is amended by striking subparagraph (D).
 (d)Increase in months of educational vocational training that may be counted as work participationSection 407(d)(8) of such Act (42 U.S.C. 607(d)(8)) is amended by striking 12 months and inserting 24 months. (e)Effective dateThe amendments made by this section shall take effect on October 1 of the first fiscal year beginning after the date of the enactment of this Act and shall apply to the determination of minimum participation rates for months beginning on or after that date.
				105.Ban on recovery of Medicaid costs for births
				(a)Ban on recovery
 (1)In generalSection 454 of the Social Security Act (42 U.S.C. 654), is amended— (A)by striking and at the end of paragraph (33);
 (B)by striking the period at the end of paragraph (34) and inserting a semicolon; and (C)by inserting after paragraph (34) the following:
							
 (35)provide that, except as provided in section 1902(a)(25)(F)(ii), the State shall not use the State program operated under this part to collect any amount owed to the State by reason of costs incurred under the State plan approved under title XIX for the birth of a child for whom support rights have been assigned pursuant to section 471(a)(17) or 1912; and.
 (2)Rule of constructionNothing in section 454(35) of such Act, as added by paragraph (1), shall be construed as affecting the application of section 1902(a)(25) of such Act (42 U.S.C. 1396a(a)(25)) with respect to a State (relating to the State Medicaid plan requirement for the State to take all reasonable measures to ascertain the legal liability of third parties to pay for care and services available under the plan).
					(b)Clarification that ban on recovery does not apply with respect to insurance of a parent with an
 obligation To pay child supportClause (ii) of section 1902(a)(25)(F) of the Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is amended by inserting only if such third-party liability is derived through insurance, before seek.
				(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on October 1, 2015.
 (2)Extension of effective date for state law amendmentIn the case of a State plan under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
					106.Improved collection and distribution of child support
				(a)Distribution of child support
					(1)Full distribution of child support collected; reform of rules for distribution of child support
			 collected on behalf of children in foster care
 (A)In generalSection 457 of the Social Security Act (42 U.S.C. 657) is amended— (i)by striking subsection (a) and inserting the following:
								
 (a)Full distribution of amounts collected on behalf of any familySubject to subsection (c), the entire amount collected on behalf of any family as support by a State pursuant to a plan approved under this part shall be paid by the State to the family.; and
 (ii)by striking subsections (c) through (e) and inserting the following:  (c)Amounts collected for child for whom foster care maintenance payments are madeNotwithstanding the preceding provisions of this section, amounts collected by a State as child support for months in any period on behalf of a child for whom a public agency is making foster care maintenance payments under part E shall be paid to the public agency responsible for supervising the placement of the child, which may use the payments in the manner it determines will serve the best interests of the child, including setting such payments aside for the child’s future needs or use..
 (B)Foster care state plan amendmentSection 471(a)(17) of such Act (42 U.S.C. 671(a)(17) is amended— (i)by inserting and consistent with the child's case plan after where appropriate; and
 (ii)by striking secure an assignment to the State of any rights to support and inserting establish paternity and establish, modify, and enforce child support obligations. (C)Social Security Act amendments (i)Child support State plan amendmentSection 454 of such Act (42 U.S.C. 654), as amended by section 105(a)(1) of this Act, is amended by inserting after paragraph (35) the following:
								
 (36)provide that a State shall pay all collected child support to the payee, except as provided in section 457(c)..
 (ii)Disbursement of support paymentsSection 454B(c) of such Act (42 U.S.C. 654b(c)) is amended by adding at the end the following:  (3)Disbursement to familiesThe State disbursement unit shall pay all collected child support to the payee, except as otherwise provided in section 457..
							(2)Conforming amendments
 (A)Section 409(a)(7)(B)(i)(I)(aa) of such Act (42 U.S.C. 609(a)(7)(B)(i)(I)(aa)) is amended by striking 457(a)(1)(B) and inserting 457(a).
 (B)Section 454(5) of such Act (42 U.S.C. 654(5)) is amended by striking (A) in any case and all that follows through (B). (C)Section 466(a)(3)(B) of such Act (42 U.S.C. 666(a)(3)(B)) is amended—
 (i)by striking shall be distributed in accordance with section 457 in the case of overdue support assigned to a State pursuant to section 408(a)(3) or 471(a)(17), or, in any other case,; and
 (ii)by inserting or to the public agency responsible for supervising the placement of the child, which may use the payments in the manner the public agency determines will serve the best interest of the child before the semicolon.
 (b)Prohibition on conditioning receipt of TANF on assignment of supportSection 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)) is amended— (1)in the paragraph heading, by striking No assistance for families not and inserting Prohibition on conditioning assistance for families on;
 (2)by inserting not after shall; (3)by inserting or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) after this part; and
 (4)by striking , not exceeding the total amount of assistance so paid to the family,. (c)Requirement To disregard percentage of child support collected in determining amount and type of TANF assistanceSection 408(a) of such Act (42 U.S.C. 608(a)), as amended by section 103(a)(2) of this Act and subsection (b) of this section, is amended by adding at the end the following new paragraph:
					
						(14)Requirement to disregard percentage of child support collected in determining amount and type of
 TANF assistanceA State to which a grant is made under section 403 shall disregard at least the same percentage of amounts collected as support on behalf of a family as the percentage of earned income that the State disregards, in determining the amount or type of assistance provided to the family under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))..
 (d)Restoration of Federal fundingEffective on the date of enactment of this Act, section 7309 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 147) is repealed and part D of title IV of the Social Security Act shall be applied as if the amendment made by subsection (a) of that section had not been enacted.
 (e)Repeal of mandatory fee for child support collectionEffective on the date of enactment of this Act, section 7310 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 147) is repealed and part D of title IV of the Social Security Act shall be applied as if the amendments made by that section had not been enacted.
 (f)Prohibition on considering a period of incarceration voluntary unemploymentSection 466(a) of the Social Security Act (42 U.S.C. 666(a)) is amended by inserting after paragraph (19) the following:
					
						(20)Procedures relating to periods of incarceration of noncustodial parents
 (A)In generalProcedures which require that, in determining or modifying the amount of, or terms and conditions of, any support obligation of a noncustodial parent, the State—
 (i)shall not consider any period of incarceration of such parent as a period of voluntary unemployment that disqualifies the parent from obtaining a modification of the support obligation consistent with the parent's ability to pay child support; and
 (ii)subject to subparagraph (B) in the case of an incarcerated parent, may— (I)temporarily suspend any support obligation on the parent and the enforcement of any support obligation of the parent existing prior to the period of incarceration; and
 (II)temporarily prohibit the accrual of any interest on any support obligation of the parent existing prior to the period of incarceration during any such period.
 (B)Notice and opportunity to challenge suspensionSuch procedures shall require the State to provide a custodial parent with— (i)notice of any suspension of review, adjustment, or enforcement of a support obligation and of any prohibition on interest accrual on such obligation that is imposed in accordance with subparagraph (A)(ii); and
 (ii)an opportunity to request that the suspension or prohibition be terminated or modified on the basis that the noncustodial parent has sufficient income or resources to continue payment of the support obligation during the noncustodial parent's period of incarceration..
 (g)Review and adjustment of child support arrearages upon requestSection 466(a)(10) of such Act (42 U.S.C. 666(a)(10)) is amended by adding at the end the following:
					
 (D)Review and adjustment of arrearagesProcedures which require the State to review, and if appropriate, reduce the balance of arrearages permanently assigned to the State under part A or E of this title, or under title XIX, pursuant to standards and procedures established by the State, in cases where the obligor lacks sufficient ability to pay the arrears, adjustment will promote timely payment of current support, or barriers, such as incarceration, may have limited the ability of the obligor to timely seek a modification of the order, and it is in the best interests of the child to make such reduction. Nothing in the preceding sentence shall be construed as affecting arrearages that have not been permanently assigned to the State under any such part or title..
 (h)Study and reportNot later than October 1, 2016, the Secretary of Health and Human Services shall study and submit a report to Congress regarding the following:
 (1)The effect of age eligibility restrictions for the earned income tax credit established under section 32 of the Internal Revenue Code of 1986 for individuals without qualifying children on—
 (A)the ability of young parents to pay child support; (B)compliance with child support orders; and
 (C)the relationship between young noncustodial parents and their children. (2)The impact of State earned income tax credit programs, especially such programs with targeted benefits for noncustodial parents, on—
 (A)the ability of noncustodial parents to pay child support; (B)compliance with child support orders; and
 (C)the relationship between noncustodial parents and their children. (3)The challenges faced by legal immigrants and individuals for whom English is not their primary language in fulfilling child support and other noncustodial parenting obligations.
					(i)Effective date
 (1)In generalExcept as otherwise provided in this section, the amendments made by this section shall take effect on October 1, 2016, and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning on or after that date, without regard to whether regulations to implement the amendments are promulgated by such date.
 (2)State option to accelerate effective dateNotwithstanding paragraph (1), a State may elect to have the amendments made by the preceding provisions of this section apply to the State and to amounts collected by the State (and to payments under such parts), on and after such date as the State may select that is not later than September 30, 2016.
					107.Collection of child support under the supplemental nutrition assistance program
 (a)Encouragement of collection of child supportSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— (1)in subsection (e)—
 (A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; (B)in paragraph (4)(B), by striking paragraph (6) and inserting paragraph (7); and
 (C)by inserting after paragraph (4) the following:  (5)Deduction for child support received (A)In generalA household shall be allowed a deduction of 20 percent of all legally obligated child support payments received from an identified or putative parent of a child in the household if that parent is not a household member.
 (B)Order of determining deductionsA deduction under this paragraph shall be determined before the computation of the excess shelter deduction under paragraph (7).; and
 (2)in subsection (k)(4)(B), by striking subsection (e)(6) and inserting subsection (e)(7). (b)Simplified verification of child support paymentsSection 5(n) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(n)) is amended—
 (1)in the subsection heading, by striking State options to simplify, and inserting Simplified; and (2)by striking Regardless of whether and inserting the following:
						
 (1)In generalA household that is paying legally obligated child support through the program under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) shall receive—
 (A)a deduction under subsection (e)(4); or (B)an exclusion under subsection (d)(6);
 for child support payments made.(2)State optionsRegardless of whether. (c)Inclusion of economic opportunities programs in definition of work programSection 6(o)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(2)) is amended—
 (1)in subparagraph (C), by striking or  at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (E)participate in and comply with the requirements of a demonstration project under section 102 of the Julia Carson Responsible Fatherhood and Healthy Families Act of 2015;.
					(d)Effective date
 (1)In generalThis section and the amendments made by this section take effect on October 1, 2015. (2)ImplementationA State shall implement the amendments made by subsections (a) and (b) for participating households at the 1st certification, or 1st recertification, of the household that occurs on or after October 1, 2015.
 108.Grants supporting healthy family partnerships for domestic violence intervention and preventionsSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following new paragraph:
				
					(6)Grants supporting healthy family partnerships for domestic violence intervention and prevention
 (A)In generalThe Secretary shall award grants on a competitive basis to healthy family partnerships to develop and implement promising practices for—
 (i)assessing and providing services to individuals and families affected by domestic violence, including through caseworker training, the provision of technical assistance to community partners, and the implementation of safe visitation and exchange programs; or
 (ii)preventing domestic violence, particularly as a barrier to economic security, and fostering healthy relationships.
 (B)Education servicesIn awarding grants under subparagraph (A), the Secretary shall ensure that 10 percent of the funds made available under such grants are used for high schools and other secondary educational institutions and institutions of higher education to provide education services on the value of healthy relationships, responsible parenting, and healthy marriages characterized by mutual respect and nonviolence, and the importance of building relationships skills such as communication, conflict resolution, and budgeting.
 (C)ApplicationThe respective entity and organization of a healthy family partnership entered into for purposes of receiving a grant under this paragraph shall submit a joint application to the Secretary, at such time and in such manner as the Secretary shall specify, containing—
 (i)a description of how the partnership intends to carry out the activities described in subparagraph (A);
 (ii)an assurance that funds made available under the grant shall be used to supplement, and not supplant, other funds used by the entity or organization to carry out programs, activities, or services described in subparagraph (A) or (B); and
 (iii)such other information as the Secretary may require. (D)General rules governing use of fundsThe rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph.
 (E)DefinitionsIn this paragraph: (i)Domestic violenceThe term domestic violence has the meaning given that term in section 402(a)(7)(B).
 (ii)Healthy family partnershipThe term healthy family partnership means a partnership between— (I)an entity receiving funds under a grant made under paragraph (2) to promote healthy marriage or responsible fatherhood; and
 (II)an organization with demonstrated expertise working with survivors of domestic violence. (F)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2016 through 2020, $25,000,000 to carry out this paragraph..
			109.Procedures to address domestic violence
 (a)In generalSection 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)) is amended— (1)by redesignating subparagraphs (D) and (E) as subparagraphs (F) and (G), respectively; and
 (2)by inserting after subparagraph (C) the following:  (D)Requirements for receipt of fundsAn entity may not be awarded a grant under this paragraph unless the entity, as a condition of receiving funds under such a grant—
 (i)identifies in its application for the grant the domestic violence experts at the local, State, or national level with whom the entity will consult in the development and implementation of the programs and activities of the entity;
 (ii)on award of the grant, and in consultation with such domestic violence experts, develops a written protocol which describes—
 (I)how the entity will identify instances or risks of domestic violence; (II)the procedures for responding to such instances or risk, including making service referrals and providing protections and appropriate assistance for identified individuals and families;
 (III)how confidentiality issues will be addressed; and (IV)the domestic violence training that will be provided to ensure effective and consistent implementation of the protocol; and
 (iii)in an annual report to the Secretary, includes a description of the domestic violence protocols, and a description of any implementation issues identified with respect to domestic violence and how the issues were addressed.
 (E)Domestic violence definedIn this paragraph, the term domestic violence has the meaning given the term in section 402(a)(7)(B).. (b)Conforming amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), as amended by section 103(d) of this Act and subsection (a)(1) of this section, is amended—
 (1)in subparagraph (A)(i)— (A)by striking and (E) and inserting (D), and (G); and
 (B)by striking (D) and inserting (F); and (2)in subparagraphs (B)(i) and (C)(i), by striking (D) each place it appears and inserting (F).
					110.TANF Employment Fund
 (a)In generalSection 403(b) of the Social Security Act (42 U.S.C. 603(b)) is amended to read as follows:  (b)Employment Fund (1)EstablishmentThere is hereby established in the Treasury of the United States a fund which shall be known as the Employment Fund for Needy Families (in this subsection referred to as the Fund.)
 (2)Deposits into FundOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2017 and 2018, $608,000,000 for payment to the Fund, which shall remain available until expended.
							(3)Grants
 (A)In generalFor each of fiscal years 2017 and 2018, the Secretary shall make a grant to any qualifying entity as provided in this paragraph.
 (B)Qualifying entityFor purposes of this paragraph, a qualifying entity for a fiscal year is a State, territory, Indian tribe, or tribal organization that submits to the Secretary an application for a grant under this paragraph for the fiscal year, in such manner and at such time as the Secretary may require.
								(C)Allotment of funds
 (i)Technical assistanceThe Secretary shall reserve $10,000,000 out of the amounts made available under paragraph (2) for each fiscal year to provide technical assistance to qualifying entities receiving a grant under this paragraph for the fiscal year.
 (ii)Territories and Indian tribesThe Secretary shall reserve, from the amount made available under paragraph (2) for a fiscal year that remains after applying clause (i), 3 percent for grants under this paragraph for the fiscal year to qualifying entities that are territories and 1 percent for grants under this paragraph for the fiscal year to qualifying entities that are Indian tribes or tribal organizations, to be allotted in a manner the Secretary determines to be appropriate.
									(iii)States
 (I)In generalThe amount of a grant under this paragraph payable for a fiscal year to a qualifying entity that is a State shall be the amount that bears the same ratio to the aggregate amount as the number of individuals residing in the State who have attained 18 years of age but have not attained 67 years of age who are not employed, as determined by the Secretary, bears to the total number of such individuals residing in all qualifying entities that are States.
 (II)Aggregate amountFor purposes of this clause, the term aggregate amount means the amount made available for a fiscal year under paragraph (2) that remains after applying clauses (i) and (ii).
										(iv)Unused funds
 (I)Reasonable limits on carrying over fundsThe Secretary shall set reasonable limits on the amount of funds a State receiving a grant under this paragraph may carry over for expenditure in fiscal years after the fiscal year for which the grant is awarded.
 (II)Redistribution of unused fundsAny portion of the amount of a grant made to a State under clause (iii) that the Secretary determines will not be used by the State shall be redistributed among the States that the Secretary determines will not have such an unused amount, using the rules specified in clause (iii). Any amount so redistributed to a State is deemed part of the grant made to the State under the preceding provisions of this paragraph.
										(D)Use of funds
									(i)Employment programs
 (I)Subsidized employmentA qualifying entity awarded a grant under this paragraph shall use the grant funds to conduct a subsidized employment program to assist recipients of TANF cash assistance and TANF-eligible individuals who are not recipients of cash assistance in obtaining paid employment.
 (II)Sectoral skills trainingA qualifying entity may use not more than 15 percent of funds awarded to the entity under this paragraph for a fiscal year to conduct a sectoral skills training program to provide sectoral skills training to recipients of TANF cash assistance and TANF-eligible individuals who are not recipients of cash assistance.
 (ii)Allowable expensesA qualifying entity may use funds awarded under this paragraph to carry out clause (i), including the following activities:
 (I)Administrative expenses. (II)Supportive services, including transportation and child care, to enable individuals to participate in a program described in clause (i).
 (III)Wages and associated payroll costs for individuals participating in the subsidized employment program described in clause (i)(I).
										(iii)Eligibility for assistance
 (I)Requirement to use 75 percent of funds to assist recipients of TANF cash assistanceA qualifying entity shall use not less than 75 percent of funds awarded to the entity under this paragraph to assist under the program described in clause (i)(I) (and, if the entity so elects, the program described in clause (i)(II)) recipients of TANF cash assistance and may use the remainder of the funds to assist TANF-eligible individuals who are not recipients of cash assistance.
 (II)Recipient of TANF cash assistanceIn this subparagraph, the term recipient of TANF cash assistance means an individual who— (aa)has attained 18 years of age and has not attained 67 years of age; and
 (bb)is not employed and is determined by the qualifying entity to have been unsuccessful at obtaining paid employment after participating in a job search program; and—
 (AA)is a member of a family that receives cash assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)); or
 (BB)is a noncustodial parent of a minor child residing with a family described in item (aa), in a case in which the parent is not considered by the State to be a member of the family.
 (III)TANF-eligible individual who is not a recipient of cash assistanceIn this subparagraph, the term TANF-eligible individual who is not a recipient of cash assistance means an individual who— (aa)has attained 18 years of age and has not attained 67 years of age;
 (bb)is not employed and is determined by the qualifying entity to have been unsuccessful at obtaining paid employment after participating in a job search program;
 (cc)is not an individual described in subitems (AA) or (BB) of subclause (II)(bb); and (dd)is a member of a family that includes a minor child residing with the family (including a noncustodial parent of the child) if the family has an income that is less than the poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section, applicable to a family of the size involved).
											(E)Annual report
 (i)Subsidized employmentFor each fiscal year for which an eligible entity receives a grant under this paragraph, the entity shall submit to the Secretary a report on the subsidized employment program described in subparagraph (D)(i)(I), including a description of—
 (I)the design of the wage subsidy provided to individuals receiving employment assistance under the program (in this clause referred to as subsidized employees);
 (II)requirements imposed on employers by the State as a condition of participating in the program; (III)the types of jobs in which subsidized employees are placed;
 (IV)demographic information for subsidized employees and for the target population the entity seeks to assist under the program;
 (V)the total number of subsidized employees participating in the program during the fiscal year; (VI)the average number of hours worked per week by a subsidized employee;
 (VII)the average length of time for which a subsidized employee participates in the program; and (VIII)the employment outcomes for subsidized employees after participating in the program, including the number of individuals hired by an employer with which the individual was placed during the program and the number of individuals hired by other employers.
 (ii)Sectoral skills trainingIf an eligible entity elects to conduct a sectoral skills training program described in subparagraph (D)(i)(II), the report required under clause (i) of this subparagraph shall also include a description of—
 (I)the design of the program; (II)the industries in which individuals receiving assistance under the program (in this clause referred to as trainees) receive training;
 (III)demographic information for trainees and for the target population the entity seeks to assist under the program;
 (IV)the total number of trainees participating in the program during the fiscal year; (V)the average number of hours per week for which a trainee receives training;
 (VI)the average length of time for which a trainee participates in the program; and (VII)the employment outcomes for trainees after participating in the program.
 (F)EvaluationThe Secretary shall establish and implement a rigorous system for evaluating the success of subsidized employment programs and sectoral training programs conducted pursuant to this paragraph.
 (4)DefinitionsIn this subsection: (A)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meaning given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (B)Sectoral skills trainingThe term sectoral skills training means training that implements a sectoral skills training strategy established by an industry or sector partnership (as defined in section 3(26) of the Workforce Innovation and Opportunity Act).
 (C)StateThe term State means each of the 50 States of the United States and the District of Columbia. (D)TerritoriesThe term territories means Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, and American Samoa..
 (b)Program participants counted toward work participation rateSection 407(b) of such Act (42 U.S.C. 607(b)), as amended by section 104(a)(1)(B) of this Act, is amended by adding at the end the following:
					
						(5)State option to include subsidized employment and sectoral skills training participants
 (A)If an individual who is not a recipient of assistance under the State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) participates in work activities for not less than the minimum average number of hours per week specified in the table in subsection (c)(1) of this section during a month as part of a State’s subsidized employment or sectoral skills training program funded under section 403(b), the State may count the individual as a family that includes an adult or a minor child head of household who is engaged in work for the month for purposes of paragraph (1)(B) of this subsection..
 (c)State Plan Required To Include Description of Employment ProgramsSection 402(a)(1)(B) of such Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:
					
 (vi)The document shall indicate whether the State intends to apply for a grant to conduct a subsidized employment program and, if the State so chooses, a sectoral skills training program, under section 403(b). If so, the document shall include a description of the program or programs the State intends to conduct using the grant funds and a description of how the program or programs will serve noncustodial parents of minor children..
 (d)Grants exempted from territorial payment ceilingSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 403(b), after 403(a)(5),. (e)Conforming Amendments To Retain Definition of a Needy State (1)Number of weeks for which job search counts as workSection 407(c)(2)(A) of such Act (42 U.S.C. 607(c)(2)(A)) is amended—
 (A)in clause (i), by striking section 409(a)(7)(B)(i)) and inserting clause (iii); and (B)by adding at the end the following:
							
 (iii)Needy StateFor purposes of clause (i), a State is a needy State for a month if— (I)the average rate of—
 (aa)total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published equals or exceeds 6.5 percent; and
 (bb)total unemployment in such State (seasonally adjusted) for the 3-month period equals or exceeds 110 percent of such average rate for either (or both) of the corresponding 3-month periods ending in the 2 preceding calendar years; or
 (II)as determined by the Secretary of Agriculture (in the discretion of the Secretary of Agriculture), the monthly average number of individuals (as of the last day of each month) participating in the supplemental nutrition assistance program in the State in the then most recently concluded 3-month period for which data are available exceeds by not less than 10 percent the lesser of—
 (aa)the monthly average number of individuals (as of the last day of each month) in the State that would have participated in the supplemental nutrition assistance program in the corresponding 3-month period in fiscal year 1994 if the amendments made by titles IV and VIII of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 had been in effect throughout fiscal year 1994; or
 (bb)the monthly average number of individuals (as of the last day of each month) in the State that would have participated in the supplemental nutrition assistance program in the corresponding 3-month period in fiscal year 1995 if the amendments made by titles IV and VIII of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 had been in effect throughout fiscal year 1995..
						(2)Authority of Secretary to reduce work participation rate penalty due to circumstances that caused
 State to become needy StateSection 409(a)(3)(C) of such Act (42 U.S.C. 609(a)(3)(C)) is amended by striking section 403(b)(5) and inserting section 407(c)(2)(A)(iii). (f)Effective dateThe amendments made by this section shall apply with respect to fiscal years beginning after the date of the enactment of this Act.
 111.Sense of CongressIt is the sense of the Congress that a State to which a grant is made under section 403 of the Social Security Act should consider a noncustodial parent of a minor child, if the child is a recipient of assistance under a State program funded under part A of title IV of such Act (or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act), to be a member of the family of the child for purposes of providing assistance to the family, the child, and the noncustodial parent under the program.
			IIRevenue provision
			201.Increase in credit percentage under earned income tax credit for eligible individuals with no
			 qualifying children
 (a)In generalThe row in the table in section 32(b)(1) of the Internal Revenue Code of 1986 relating to no qualifying children is amended to read as follows:
					
						
							
								
									No qualifying children207.65.
 (b)Income phaseout for eligible individuals with no qualifying childrenThe table in section 32(b)(2)(A) of such Code is amended by striking $5,280 and inserting $11,500. (c)Reduction of marriage penalty made permanent (1)In generalSection 32(b)(2)(B) of such Code is amended to read as follows:
						
 (B)Joint returnsIn the case of a joint return filed by an eligible individual and such individual’s spouse, the phaseout amount determined under subparagraph (A) shall be increased by $5,000.
							.
 (2)Conforming amendmentSection 32(b) of such Code is amended by striking paragraph (3). (d)Increase in age range for eligible individuals with no qualifying childSection 32(c)(1)(A)(ii)(II) of such Code is amended—
 (1)by striking age 25 and inserting age 21, and (2)by striking age 65 and inserting age 68.
					(e)Taxpayer eligible for credit for individuals with no qualifying children if qualifying children do
 not have valid Social Security numbersSection 32(c)(1)(F) of such Code is amended to read as follows:  (F)Individuals who do not include TIN, etc., of any qualifying childIn the case of any eligible individual who has one or more qualifying children, if—
 (i)no qualifying child of such individual is taken into account under subsection (b) by reason of paragraph (3)(D), and
 (ii)no child of such individual is taken into account for purposes of any other child tax benefit under this chapter,
							for purposes of the credit allowed under this section, such individual may be considered an
			 eligible individual without a qualifying child..
 (f)Expanding the EITC for certain former foster youthSection 32(c)(1) of such Code, as amended by subsection (e), is amended by adding at the end the following:
					
						(G)Foster youth
 (i)In generalFor purposes of subparagraph (A), the term eligible individual shall include an individual who is a qualified foster youth. (ii)Qualified foster youth definedFor purposes of clause (i), the term qualified foster youth means an individual who—
 (I)has attained age 18 but not attained age 21 before the close of the taxable year, and (II)on or after attaining the age of 14 was placed in a foster family home by an agency of a State or a political subdivision thereof or by a qualified foster care placement agency (as defined by section 131(b)(3)).
								.
 (g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  